Citation Nr: 0314530	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  02-04 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
breast reduction surgical scars.  


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel




INTRODUCTION

The veteran had active duty from August 1988 to January 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, that granted service connection for 
breast reduction surgery scars, and assigned a 10 percent 
evaluation.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that she is afforded 
every possible consideration.

The veteran reported in April 2001 that she was treated for 
her breast reduction surgery residuals at the Spokane and 
Seattle VA Medical Centers (VAMC).  Accordingly, the RO 
should ensure that all of the veteran's VA treatment records 
have been associated with the claims file.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992); see also 38 U.S.C. 
§ 5103A(c) (West 2002).

Additionally, the evidence of record, particularly the March 
2001 VA examination report, does not provide the medical 
information necessary for the Board to render findings of 
medical fact regarding the degree of disability resulting 
from the veteran's service-connected disability.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that Board 
must rely on independent medical evidence to support its 
findings and must not refute medical evidence in the record 
with its own unsubstantiated medical conclusions).  
Therefore, on remand the veteran should be afforded an 
appropriate VA examination to identify and assess the 
severity of all residuals of her service-connected breast 
reduction surgery.  

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  Make arrangements to obtain the 
veteran's records showing treatment for 
residuals of her breast reduction surgery 
from the Spokane and Seattle VAMCs, dated 
since 1997.

2.  Once the foregoing development has been 
accomplished to the extent possible, and 
the medical records have been associated 
with the claims file, schedule the veteran 
for an appropriate VA examination to assess 
the severity of her breast reduction 
surgery residuals.  The claims file and a 
copy of this remand must be made available 
to and reviewed by the examiner prior to 
the requested examination.  The examiner 
should indicate in the report that the 
claims file was reviewed.  All necessary 
tests should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.

The examiner should identify all residuals 
attributable to the veteran's service-
connected breast reduction surgery, to 
include any scars and neurological 
residuals.  

The examiner should describe in detail any 
residual scars.  Each scar should be 
discussed and described separately.  
The examiner describe the size (width and 
length) of the scars and should note 
whether there is any tenderness or pain on 
objective demonstration and any ulceration 
and whether or not the scars are poorly 
nourished or impose any limitation of 
function or motion.  

The examiner should also state whether any 
scar is superficial (not associated with 
underlying soft tissue damage), deep 
(associated with underlying soft tissue 
damage), or unstable (frequent loss of 
covering of skin over the scar).  

Further, the examiner should state whether 
there are any neurological residuals 
associated with the veteran's breast 
reduction surgery and identify which, if 
any, nerves are involved.  The examiner 
should also specifically discuss the 
extent, if any, of paralysis of any nerves 
involved.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  If further 
testing or examination by other specialists 
is determined to be warranted in order to 
evaluate the residuals of the condition in 
issue, such testing or examination is to be 
accomplished.

3.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the examination report.  If the 
report is deficient in any manner or fails 
to provide the specific information 
requested, it must be returned to the 
examiner for correction. 38 C.F.R. § 4.2 
(2002); See also Stegall v. West, 11 Vet. 
App. 268 (1998).  Ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  

4.  Thereafter, readjudicate the veteran's 
claim of on appeal.  Bear in mind that the 
schedular criteria for evaluating the skin 
disability were amended effective August 
30, 2002.  Therefore, consistent with the 
holding in Karnas v. Derwinski, 1 Vet.  
App. 308 (1991), for the period prior to  
August 30, 2002, consider the pre-August 
2002 schedular criteria in evaluating that 
disability.  For the period after that 
date, consider both the old criteria and 
the new criteria that became effective in 
August  2002, and assign the more favorable 
rating.  In adjudicating this claim, the RO 
should review the evidence of record at the 
time of the 2001 rating decision that was 
considered in assigning the original 
disability rating for the veteran's 
disability, then consider all the evidence 
of record to determine whether the facts 
show that she was entitled to a higher 
disability rating for this disability at 
any period of time since her original 
claim.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

5.  If the benefit sought on appeal remains 
denied, the appellant and her 
representative, if any, should be provided 
a supplemental statement of the case and be 
given an appropriate period to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


